Title: From George Washington to the United States Senate, 21 August 1789
From: Washington, George
To: United States Senate



Gentlemen of the Senate,
New York August 21st 1789

In addition to the nomination which I made yesterday, of Benjamin Lincoln, as one of three Commissioners to be employed to negociate a Treaty with the Southern Indians, I now nominate Cyrus Griffin and David Humphreys, as the two other Commissioners to be employed to negociate the before mentioned Treaty.

Go: Washington

